Exhibit 10.37

RESTATED TRANSITION EMPLOYMENT AGREEMENT

          THIS RESTATED TRANSITION EMPLOYMENT AGREEMENT (the “Agreement”) is
made by and between Michael Mulica, an Illinois resident (the “Executive”) and
Openwave Systems Inc., a Delaware corporation (the “Company”) on October 28,
2002.  Executive and the Company may be referred to collectively in this
Agreement as the “Parties.”

          The Parties entered into the Transition Employment Agreement effective
October 9, 2002 (“Prior Agreement”), the purpose of which is to provide
Executive with the compensation and benefits described herein for the employment
transition period beginning on October 1, 2002 and ending on July 31, 2003 (the
“Transition Period”) and to release the Company from any liabilities to
Executive other than any that could arise from Company’s failure to perform its
obligations to Executive specifically set forth herein. The purpose of this
Agreement is to correctly reflect certain agreed to dates. This Agreement
supercedes the Prior Agreement.

          Therefore, in exchange for the mutual covenants, promises and
representations described below, the Parties hereby agree as follows:

          1.          Duties and Scope of Employment

                       1.1          Effective Date.  The Effective Date of this
Agreement shall be October 1, 2002.

                       1.2          Position.  As of the Effective Date, the
Executive shall be employed by the Company as a Senior Vice-President of the
Company reporting to the Company’s Chief Operating Officer (the “COO”) and shall
have such duties, title and authority as shall be determined from time to time
by the COO.

          2.          Prior Agreements.  This Agreement supersedes, terminates,
and replaces all prior agreements and understandings, including, but not limited
to, the Prior Agreement; that letter agreement by which Executive accepted
employment with the Company on the terms and conditions set forth therein, dated
as of October 4, 1999 (“Letter Agreement”), and all amendments to the Letter
Agreement; that Change of Control Severance Agreement between Executive and the
Company which the Company delivered to Executive for execution in February in
2002 and the Change of Control Agreement entered into by the Executive and the
Company (then named Phone.com) dated November 1, 1999 ; the Company’s Executive
Severance Benefit Policy; as well as any other change of control and/or
severance agreement and verbal agreements and discussions) between Executive and
the Company and/or its affiliates regarding the terms and conditions of
Executive’s employment with the Company and/or its affiliates.  Therefore, as of
October 1, 2002, this Agreement is the exclusive document setting forth the
terms and conditions under which Executive shall be employed by the Company. 
Notwithstanding the foregoing, this Agreement does not supercede, terminate, or
replace any of the following agreements or instruments: (a) that certain
Promissory Note dated August 31, 2001, in the original principal amount of
$400,000, and made by Executive and payable to the Company; (b) the Confidential
Inventions and Assignment Agreement (the “CIAA”) executed by executive in 1999
when he commenced his employment with the Company; (c) any director and officer
indemnification agreement entered into between Executive and the Company; or (d)
any stock option or restricted stock agreements or agreements relating to
participation in the Company’s employee stock purchase plan.

          3.          Employment Term.



--------------------------------------------------------------------------------

                       3.1.          Initial Term.  Commencing on the Effective
Date and, unless terminated earlier by the Company or Executive as provided in
Section 3.3 of this Agreement, ending on December 31, 2002, (i) Executive’s
principal focus shall be customer management, and (ii) Executive shall devote
one hundred percent (100%) of Executive’s business time and best efforts to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict with the rendition of such services either directly or indirectly.

                       3.2.          Final Term.  Commencing on January 1, 2003
and, unless terminated earlier by the Company or Executive as provided in
Section 3.3 of this Agreement, ending on July 31, 2003, (the “Termination
Date”), (i) Executive’s principal focus shall be transactional activity, and
(ii) Executive shall devote his best efforts and at least twenty-five percent
(25%) of Executive’s business time (and in any event no less than ten (10) hours
per week) to the performance of Executive’s duties hereunder and will not engage
in any other business, profession or occupation for compensation or otherwise
which would conflict with the rendition of such services either directly or
indirectly.

                       3.3          Right to Terminate Employment.  The Company
and Executive acknowledge and agree that Executive’s employment may be
terminated at any time, for any reason or no reason, with or without notice, at
the option of either party; provided, however, that: (a) if Executive’s
employment with the Company is terminated by the Company without Cause prior to
the Termination Date, then Executive shall be entitled to receive the benefits
provided for under this Agreement and at the times set forth in this Agreement
as if his employment had not been terminated prior to the Termination Date
provided that Executive complies with Executive’s obligations under Sections
6.1, 6.2 and 6.3 (except to the extent obligations under Section 6.3 are waived
by the Company in a signed writing) and executes a release as described in
Section 7.2; and (b) if Executive terminates his employment with the Company
prior to the Termination Date, then Executive shall not be entitled to further
benefits under this Agreement except as agreed in writing by the Company’s CEO
or COO.  “Cause” for termination shall mean (i) gross negligence or willful
misconduct in the performance of the Employee’s duties to the Company; (ii)
breach of any material provisions of this agreement; (iii) a material and
willful violation of any federal or state law which if made public would injure
the business or reputation of the Company as reasonably determined by the Board
of Directors of the Company; (iv) refusal or willful failure to act in
accordance with any specific lawful direction or order of the Company or stated
written policy of the Company; (v) commission of any act of fraud with respect
to the Company; (vi) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as reasonably determined by the Board of Directors of the Company; or (vii)
termination of employment as result of death or disability.  If Executive’s
employment with the Company terminates for any reason or no reason, Executive
understands and agrees that Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided in this
Agreement.

          4.          Compensation and Benefits.

                       4.1           Salary.  During the Transition Period while
Executive is employed by the Company, and subject to Section 6.6 of this
Agreement, the Company shall pay Executive base pay at the annualized rate of
$300,000 (“Base Pay”). Such Base Pay shall be payable in regular installments in
accordance with the Company’s usual payroll practices and reduced by applicable
required or authorized withholding.

                       4.2          Variable Pay.  During the Transition Period
while Executive is employed by the Company, and subject to Section 6.6 of this
Agreement, in the event Executive fully complies with the time and activity
focus stipulations of this agreement, those activity focus areas will be
described as “management by objective” goals (“MBOs”) for a given fiscal quarter
of the Company (to be mutually agreed upon by the parties within 30 days of
execution of this agreement, and as may be modified by mutual written agreement
from time to time), Executive shall be entitled to receive variable pay equal to
100% of the Base Pay paid to Executive during such fiscal quarter (“Variable
Pay”).  The MBO’s shall be initialed by each party and then set forth on Annex A
attached to this Agreement.  Executive shall work full time for the Company
until December 31, 2002, and shall work part time and shall be available at
least 25% of full time for the period from January 1 through the Termination
Date. Achievement of the MBO’s is defined as the participation in activities as
defined by the COO for the period or time specified it this Agreement. 
Measurement of the achievement of the MBO’s will be based only upon 
participation in the areas of activity of focus defined by the COO, for the
working hours defined in this Agreement. Such Variable Pay which the Company
determines that Executive has earned shall be paid within thirty-five days
following the end of the relevant quarter, reduced by applicable required or
authorized withholding.

2



--------------------------------------------------------------------------------

                       4.3          Bonus.   Upon the execution of this
Agreement by the parties and the effectiveness of Executive’s general release of
claims set forth in Section 7 of this Agreement, Executive shall receive a bonus
in the amount of one hundred thousand dollars ($100,000) plus the amount of any
accrued but unpaid interest as of October 1, 2002 (the “Bonus”), plus an
additional amount sufficient to pay all applicable federal, state and local
income and employment taxes imposed on the Bonus, assuming that Executive is
liable for such taxes on the Bonus at the highest stated marginal tax rate for
each applicable tax, in order to leave Executive with an amount after the
payment of all applicable taxes equal to the Bonus.

                       4.4          Stock Option.  Executive shall be granted an
option to purchase one hundred thousand (100,000) shares of the Company’s common
stock at a per share exercise price equal to the Fair Market Value (as defined
below) of the common stock on the date of grant (the “Option”).  Seventy five
thousand (75,000) of the shares of the Company’s common stock which are subject
to the Option shall become vested and exercisable in equal monthly installments
on the last day of each calendar month beginning with November 2002 and ending
on July 2003 provided that Executive has remained continuously employed with the
Company through the relevant vesting date.  The remaining 25,000 shares subject
to the Option shall become vested and exercisable all at one time on July 31,
2003 provided that Executive has remained continuously employed with the Company
through July 31, 2003, and has not breached any provisions of this Agreement.   
Except as specified in this Section 4.4, the Option shall contain the standard
terms and conditions applicable generally to stock options granted by the
Company to its employees in the United States.

               The fair market value of the Company’s Common Stock on a given
date (the “Fair Market Value”) shall be equal to the closing sales price of the
Company’s common stock on such date (or, in the event that the common stock is
not traded on such date, on the immediately preceding trading date), as reported
by the National Association of Securities Dealers Automated Quotation (Nasdaq)
National Market System or, if such price is not reported, the mean of the bid
and asked prices per share of the common stock as reported by Nasdaq or, in the
event the common stock is listed only on a different stock exchange, the Fair
Market Value per share shall be the closing sales price on such exchange on such
date (or, in the event that the common stock is not traded on such date, on the
immediately preceding trading date), as reported in The Wall Street Journal. 

                       4.5.          Employee Benefits.  During the Transition
Period, and subject to Section 6.6 of this Agreement, Executive shall be
eligible to participate in the Company’s standard employee benefit plans,
programs and arrangements which are generally available to the Company’s
employees in the United States according to their terms, as modified by the
terms of this Agreement.

          5.          Additional Payments and Benefits on Termination Date.  On
July 31, 2003 (the “Termination Date”), and so long as Executive remains in the
sole employ of the Company through the Termination Date and executes an
effective release of claims as described in Section 7.2 below, Executive shall
be entitled to the following additional payments and benefits:

                       5.1          Executive shall receive a one-time lump sum
cash payment equal to two months Base Pay and an equal amount of Variable Pay.

                       5.2.          In the event that Executive achieves the
quarterly MBOs referred to in Section 4.2 above and complies with Executive’s
obligations under Sections 6.1, 6.2 and 6.3, Executive shall receive a severance
payment in the amount of the sum of three hundred thousand dollars ($300,000)
plus the amount of any accrued but unpaid interest as of July 31, 2003 (the
“Severance Payment Amount”), plus an additional amount sufficient to pay all
applicable federal, state and local income and employment taxes imposed on the
Severance Payment Amount, assuming that Executive is liable for such taxes on
the Severance Payment Amount at the highest stated marginal tax rate for each
applicable tax, in order to leave Executive with an amount after the payment of
all applicable taxes equal to the Severance Payment Amount.  Executive shall not
be entitled to the Severance Payment Amount should the Executive terminate
employment prior to the Termination Date unless the Company consents to such
early termination in writing, Executive executes a release as described in
Section 7.2, and Executive complies with his obligations under Sections 6.1, 6.2
and 6.3 or the Company consents, in a writing signed by the CEO or COO, to
Executive accepting a competing position (provided that the Company’s consent
shall not be unreasonably withheld).

3



--------------------------------------------------------------------------------

          6.          Restrictive Covenants; Non-Competition; Change of Status. 

                       6.1.           Confidentiality; Policies and Procedures. 
Executive agrees to abide by the terms and conditions of the Company’s
Confidential Information and Invention Assignment Agreement previously signed by
the Executive.  Executive also agrees to continue to abide by the terms and
conditions of the Company’s standard policies and procedures which apply to its
employees generally.

                       6.2.          No Interference With Business.  Executive
agrees that during his employment and thereafter, he will not disrupt, damage,
impair or interfere with the business of the Company. Executive further agrees
not to make any public statement or statements to the press concerning the
Company, its business objectives, its management practices, or other sensitive
information without first receiving the Company’s written approval, and to take
no action which would cause the Company or its employees or agents any
embarrassment or humiliation or otherwise cause or contribute to the Company’s
or any such person’s being held in disrepute by the general public or the
Company’s employees, clients, or customers.

                       6.3           Non-Compete.  As a Senior Vice President of
the Company, Executive has acquired and will continue to acquire knowledge of
sensitive and confidential information relating to product development road
maps, marketing plans, competitive plans and pricing strategies and trade
secrets (the “Confidential Information”). Executive acknowledges that the
Confidential Information which the Company has provided and will provide to
Executive could play a significant role and provide a competing business with a
significant competitive advantage against the Company were Executive to directly
or indirectly be engaged in any business in Competition (as hereinafter defined)
with the Company or its subsidiaries.  As a condition to being entitled to any
of the benefits described in this Agreement, Executive agrees that prior to July
31, 2003, without the prior consent of the Company in a writing signed by either
the Company’s Chief Executive Officer or Chief Operating Officer, Executive will
not (a) pursue any employment opportunity with any business, which is in
Competition with the existing business of the Company or its subsidiaries or (b)
either as principal, manager, agent, consultant, officer, stockholder, partner,
investor, lender or employee or in any other capacity, carry on, engage in, or
have any financial interest in (other than an ownership position of less than 1
percent in any company whose shares are publicly traded), any business, which is
in Competition with the existing business of the Company or its subsidiaries (in
either case, a “Competitive Activity”).  Notwithstanding the foregoing, after
March 15, 2003, executive may accept one or more positions on boards of
directors or board advisory positions without the consent of the Company and
acceptance of one or more such positions shall not be deemed a violation of this
Non-compete provision provided that (a) Executive does not violate the terms of
his CIAA and (b) informs the CEO or COO of the Company prior to attending such
competitors or potential competitors board meetings or otherwise providing
advice to such company, person, or other entity.  Any compensation received by
Executive for such board or advisory board service shall not reduce the amounts
of payments that Executive is entitled to receive under this Agreement.

                       6.4          Definition of Competition.  For purposes of
this Section 6, a business shall be deemed to be in “Competition” with the
Company or its subsidiaries if it is engaged in or has taken concrete steps
toward engaging in the business of providing (A) software that enables Internet
connectivity or enables or provides data services on mobile devices (such as
messaging and location) to communication service providers or enterprise
customers, or (B) messaging software to communication service providers,
Internet service providers or enterprise customers, either as carried on or
being developed by the Company or its subsidiaries as of the applicable date, in
all cities, counties, states and countries in which the business of the Company
or its subsidiaries is then being conducted or its products are being sold.

                       6.5          Acceptance of Employment.  If at any time
during the Transition Period, Executive accepts employment with or otherwise
provides services to any business that (i) is not in Competition with the
existing business of the Company or (ii) Executive has received the prior
written consent of the Chief Executive Officer or Chief Operating Officer
described in Section 6.3 above to apply for a position and work for or with such
business, Executive’s employment with the Company shall immediately terminate,
the Transition Period shall immediately end, and Executive shall immediately
cease earning any additional Base Salary or Variable Pay or any other benefits
payable under Section 4; provided, however, that Executive shall still be
entitled to the Additional Payments under 5.1 and 5.2 which shall be paid by the
Company on July 31, 2003 (provided further that Executive satisfies all
pre-conditions for their payment described in Section 5, except for the
requirement that Executive remain employed by the Company through the
Termination Date).  If at any time during the Transition Period,

4



--------------------------------------------------------------------------------

Executive accepts employment with or otherwise provides services to any business
that is in Competition with the existing business of the Company and Executive
has not received the prior written consent of the Chief Executive Officer or
Chief Operating Officer described in Section 6.3 above to apply for a position
and work for or with such business, Executive’s employment with the Company
shall immediately terminate, the Transition Period shall immediately end,
Executive shall immediately cease earning any additional Base Salary or Variable
Pay, Executives options and restricted stock shall immediately cease vesting,
and Executive shall not be entitled to the Additional Payments under 5.1 and 5.2
and Executive shall reimburse the Company for the bonus payment paid to him
under Section 4.3.

                       6.6          Specific Performance.  Executive and the
Company agree that the covenants in Section 6 are reasonable covenants under the
circumstances, and further agree that if in the opinion of any court of
competent jurisdiction such restraints are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of any such covenant as to the court shall appear not
reasonable and to enforce the remainder of the covenant as so amended. 
Executive agrees that any breach of the covenants contained in Sections 6.1, 6.2
or 6.3 would irreparably injure the Company.  Accordingly, Executive agrees the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 6 would be inadequate and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, the
Company may, without posting any bond, in addition to pursuing any other
remedies it may have in law or in equity, obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available against
Executive from any court having jurisdiction over the matter, restraining any
further violation of this Agreement by Executive.  In addition, in the event
that Executive does not comply with all of his obligations set forth under this
Section 6, notwithstanding any other provision in this Agreement to the contrary
and notwithstanding any efforts which the Company may make to pursue other
remedies available in law or in equity, the Company may also cease making any
payments otherwise required by this Agreement and all shares of restricted stock
of the Company and options to purchase shares of the Company’s common stock held
by Executive shall automatically cease vesting. 

          7.          Release

                       7.1.          Current Release.  Executive, on behalf of
himself and his heirs, estate, executors, administrators, successors and
assigns, does hereby release, acquit and forever discharge the Company, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (other than Executive’s rights under this Agreement and other
than any claim for indemnification Executive may have as a result of any third
party action against Executive based on Executive’s employment with the
Company), arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the date Executive executes this
Agreement, including, but not limited to: all such claims and demands directly
or indirectly arising out of or in any way connected with Executive’s employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, the federal Age Discrimination in
Employment Act of 1967 (“ADEA”), the federal Employee Retirement Income Security
Act of 1974, the federal Rehabilitation Act of 1973, the federal Americans with
Disabilities Act of 1990, the federal Fair Labor Standards Act, the federal
Family Medical Leave Act, the California Fair Employment and Housing Act, and
any amendments to the foregoing laws; tort law; contract law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing; provided, however, that
nothing in this paragraph shall be construed in any way to release the Company
from its obligation to indemnify Executive pursuant to the Company’s
indemnification obligation pursuant to agreement, its bylaws or applicable law.

                       7.2          Future Release.  Executive agrees that in
exchange for the payments and other consideration Executive receives during the
Final Term under this Agreement to which he would not otherwise be entitled,
Executive shall execute the Release in substantially the form attached hereto as
Exhibit A on the day

5



--------------------------------------------------------------------------------

immediately following the end of the Final Term, and such release must become
effective in accordance with its terms.  The Company, in its sole discretion,
may modify the form of the required release to comply with applicable law and
will determine the form of the required release.

          8.          Waiver Of Section 1542.  Executive confirms that he has
read Section 1542 of the Civil Code of the State of California, which provides
as follows:

          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

Executive understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. With this knowledge, Executive nevertheless voluntarily waives
the rights described in Section 1542, and in any similar provision under the law
of the State of Illinois, and elects to assume all risks for claims that may now
exist in his favor, known or unknown.

          9.          Waiver Of Claims Under The ADEA.  Executive acknowledges
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act and that this waiver and release is knowing and voluntary.  He
acknowledges he has been advised by this writing that (i) he should consult with
an attorney prior to executing this release, (ii) he has twenty one (21) days
within which to consider this release prior to signing and is waiving this
right, and (iii) he has seven (7) days from the date of his execution of this
release to revoke this waiver and release. The Executive understands and agrees
that to revoke this waiver and release, he must submit a written statement of
revocation to the Company within the seven-day revocation period described in
this paragraph. Executive further understands and agrees that if he revokes this
release, he forfeits all benefits due him under the Agreement, and must repay to
the Company benefits he may have received under the Agreement.

          10.          Change of Control Benefits.

                         10.1           Occurrence of a Change of Control.  If
the Executive is employed at the time of the occurrence of a Change of Control,
then 50% of the unvested portion of any stock option or restricted stock granted
to the Executive by the Company and then held by the Executive shall
automatically be accelerated so as to become immediately vested.  This partial
acceleration of vesting shall be applied equally to each vesting installment of
all then outstanding stock options and restricted stock grants.

                         10.2           Definition of Change of Control. 
“Change of Control” means the occurrence of any of the following events:

          (i)          The sale, exchange, lease or other disposition of all or
substantially all of the assets of the Company to a person or group of related
persons (as such terms are defined or described in Section 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that
will continue the business of the Company in the future;

          (ii)          A merger or consolidation involving the Company in which
the voting securities of the Company owned by the shareholders of the Company
immediately prior to such merger or consolidation do not represent, after
conversion if applicable, more than fifty percent (50%) of the total voting
power of the surviving controlling entity outstanding immediately after such
merger or consolidation; provided that any person who (1) was a beneficial owner
(within the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act)
of the voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner of more than 20% of the securities
of the Company immediately after such merger or consolidation, shall be excluded
form the list of shareholders of the Company immediately prior to such merger or
consolidation for purposes of the preceding calculation); or

          (iii)          The direct or indirect acquisition of beneficial
ownership of at least fifty percent (50%) of the voting securities of the
Company by a person or group of related persons (as such terms are defined or
described in Sections 3(a)(9) and 13(d)(3) of the Exchange Act); provided, that
“person or group of related persons” shall not include the Company, a subsidiary
of the Company, or an employee benefit plan sponsored by the Company or a

6



--------------------------------------------------------------------------------

subsidiary of the Company (including any trustee of such plan acting as trustee)

                         10.3           Extension of Exercise Period.  If the
Executive is employed at the time of the occurrence of a Change of Control and 
the time period following termination of employment available to Executive for
exercise of all or any portion of the outstanding stock options granted to such
Executive is less than one year, then that exercise period shall be extended so
that it ends one year following the Executive’s employment termination date. 

                         10.4.           Tax Matters.   In the event that a
Change of Control occurs prior to the Termination Date and the benefits provided
for under  Section 10 or otherwise under this Agreement, when combined with
other benefits payable under this Agreement or otherwise payable to Executive,
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) become subject
to the excise tax imposed by Section 4999 of the Code (or any corresponding
provisions of state tax law), then Executive’s benefits under Section 10.1 shall
still be delivered in full, and in addition Executive shall receive an
additional lump sum cash payment, taking into account all applicable federal,
state, local and other income, employment and other taxes and the excise tax
imposed by Section 4999 (assuming for purposes of this calculation that
Executive is liable for such taxes at the highest marginal tax rate) that
results in no reduction to Executive in the amount or the value of the benefits
under Section 10.1 of this Agreement as a result of the application of Sections
280G and 4999 of the Code (and any corresponding provisions of state tax law). 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 shall be made in writing by the Company’s
independent accounting firm (the “Accountants”).  For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 10.4.  The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 10.4. 

          11.          Successors.

                         11.1           Company’s Successors.  Any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 11.1 or which becomes bound by the terms of this
Agreement by operation of law or otherwise.

                         11.2           Executive’s Successors.  The terms of
this Agreement and all rights ofExecutive hereunder shall inure to the benefit
of, and be enforceable by, Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees and
legatees.  Since this is a personal services contract, Executive’s obligations
under this Agreement shall not be assignable.

          12.          Notice.  Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given either (i) when personally delivered or sent by facsimile or
(ii) five (5) days after being mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  In the case of Executive, mailed
notices shall be addressed to him at the home address or facsimile number which
he most recently communicated to the Company in writing.  In the case of the
Company, mailed notices or notices sent by facsimile shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its General Counsel.

7



--------------------------------------------------------------------------------

          13.          Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois.

          14.          Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the Executive’s employment during
the Transition Period.  This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto. 

          15.          Waiver.  If either party should waive any breach of any
provision of this Agreement, they shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

          16.          Severability.  The parties intend that the covenants and
agreements contained in the provisions of this Agreement shall be deemed to be a
series of separate covenants and agreements.  If, in any judicial proceeding, a
court shall refuse to enforce all of the separate covenants deemed included in
the provisions of this Agreement, then such unenforceable covenants shall be
deemed eliminated from the provisions of this Agreement for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding.  If any one or more of the covenants contained
in this Agreement is for any reason held to be excessively broad as to duration,
geographical scope, activity or subject, it will be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it then appears.

          17.          Withholding Taxes.  The Company may withhold from any
amounts payable under this Agreement such federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

          18.          Dispute Resolution. To ensure rapid and economical
resolution of any disputes which may arise under this Agreement or otherwise out
of Employee’s employment relationship with the Company, the Company and Employee
each agree that any disputes or controversies, whether of law or fact of any
nature whatsoever (including, but not limited to, all claims by Executive for
employment discrimination, harassment, retaliation, wrongful termination, or
violations under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, or the Employee Retirement Income Security Act, or
under any other federal, state, foreign or local law, regulation, ordinance,
executive order, constitution, or common law doctrine), with the sole exception
of those disputes which may arise from Employee’s obligations referred to in
Sections 6.1, 6.2 and 6.3 of this Agreement, arising from or related to
Employee’s services to the Company or the termination of such services, shall be
resolved by final and binding confidential arbitration conducted by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) under the then existing JAMS
Rules of Practice and Procedure; provided that the arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusion and a statement of the award.  Each party shall pay half of JAMS’
arbitration fees.  In addition to any other relief, the arbitrator may award to
the prevailing party recovery of its attorneys’ fees and costs.  Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Any arbitration shall be held in the State of Illinois,
and furthermore shall be held in Chicago, Illinois to the extent reasonably
practicable. .

          19.          Headings.  The headings and captions in this Agreement
are included solely for convenience of reference and shall not control the
meaning or interpretation of any provisions of this Agreement.

          20.          Facsimile; Counterparts.  This Agreement may be executed
and delivered by facsimile and in separate counterparts, any one of which need
not contain signatures

8



--------------------------------------------------------------------------------

of more than one party, but all of which taken together will constitute one and
the same Agreement and shall be equally binding as signed copies penned in ink
and hand delivered.

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement effective as of the day and year first above written.

 

OPENWAVE SYSTEMS INC.

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

EXECUTIVE:

 

 

 

--------------------------------------------------------------------------------

 

Michael Mulica

 

 

 

October 28, 2002

 

--------------------------------------------------------------------------------

 

Date

 

 

 

Exhibit A

RELEASE

          This general release of claims (“Release”) is being executed pursuant
to the terms set forth in that Employment Agreement and General Release with an
effective date of October 1, 2002, between me and the Company (the “Agreement”),
which Agreement I have previously executed. Certain capitalized terms used in
this Release are defined in the Agreement.

          I hereby confirm my obligations under the form of the Company’s
Confidential Information and Invention Assignment Agreement, which I have
previously signed.  I also confirm my obligations described in Section 6 of the
Agreement.

          I, on behalf of myself and my heirs, estate, executors,
administrators, successors and assigns, do hereby release, acquit and forever
discharge Openwave, its parents and subsidiaries, and their officers, directors,
agents, servants, employees, shareholders, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than my rights under the Agreement
and any claim for indemnification I may have as a result of any third party
action against me based on my employment with the Company), arising out of or in
any way related to agreements, events, acts or conduct at any time prior to and
including the date I execute this Release, including, but not limited to:  all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act of 1967 (“ADEA”), the federal Employee
Retirement Income Security Act of 1974, the federal Rehabilitation Act of 1973,
the federal Americans with Disabilities Act of 1990, the federal Fair Labor
Standards Act, the federal Family Medical Leave Act, the California Fair
Employment and Housing Act, and any amendments to the foregoing laws; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify me pursuant to the
Company’s indemnification obligation pursuant to agreement, its bylaws or
applicable law.

9



--------------------------------------------------------------------------------


          I agree that the claims released pursuant to this Release include all
claims against individual employees of Openwave, whether or not such employees
were acting within the scope of their employment.

          I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

          At Openwave’s request, I agree to cooperate fully in connection with
any legal matter, proceeding or action relating to Openwave.

          I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under ADEA.  I also acknowledge that the
consideration given under the Agreement for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that:  (A) my waiver and release do not apply
to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven (7)
days following my execution of this Release to revoke the Release; and (E) this
Release shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth (8th) day after I execute this Release.

 

EXECUTIVE

 

 

 

--------------------------------------------------------------------------------

 

Michael Mulica

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

 

 

 

10